Citation Nr: 0012474	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-13 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as a mental disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
nexus between any mental disorder and her period of service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Review of the file indicates that other than the enlistment 
examination record, the veteran's service medical records 
could not be located.  The enlistment examination is negative 
for any mental disorders.  In her March 1996 Application for 
Compensation or Pension the veteran gave a history of being 
hospitalized for 17 days in Germany for a nervous condition.  
Subsequently, in a January 1997 VA Form 21-4138, the veteran 
indicated that she was not treated for a mental health 
condition during active duty, and characterized the above-
mentioned hospitalization as one for treatment of stress and 
added that she had severe abdominal pain at the time.  A 
January 1993 treatment note from obstetrics and gynecology 
department at the Naval Hospital at Camp Pendleton contains 
history, given by the veteran, of treatment in a German 
hospital for abdominal pain possibly due to pelvic 
inflammatory disease.  

Treatment records from Camp Pendleton, California for the 
period from October 1992 to November 1995 are of record.  
During that period the veteran was treated as a dependent of 
her spouse who is also a veteran.  The treatment records of 
R.S., M.D., from October 1994 to May 1996 are included.  An 
October 1994 questionnaire for Dr. R. S. shows that the 
veteran gave a history of being hospitalized for a suicide 
attempt at age 19, but never having consulted a mental health 
professional.  Another intake information form, dated the 
same day, indicated that the hospitalization preceded active 
duty.  In response to a question regarding whether she had 
been treated for alcoholism, it was recorded, "military 
drank for 7 1/2 mo."  An outpatient medical information sheet, 
also dated in October 1994,  showed that the veteran 
indicated that she had never had nervous or mental problems 
in the past.  With regards to depression or anxiety, the 
veteran indicated that she currently had them, but did not 
indicate that she had them in the past.  An incomplete, 
undated report discussed the veteran's depression and its 
symptoms but does not discuss its etiology.

A December 1995 Adult Assessment from the Shasta County 
Mental Health Clinic showed that a physician felt that the 
veteran suffered from panic attacks and depression, with the 
anxiety being the most troublesome symptom.  The veteran 
reported that the panic attacks began in September 1994.  
Symptoms of depression included chronic low self-esteem with 
social isolation and ineffective coping strategies; feelings 
of worthlessness with a high level of depreciating self-talk; 
crying and depressed mood.  She was frequently frustrated and 
angry "for no real reason."  She denied current thoughts of 
suicide.  The reported psychiatric history did not include 
treatment during active service.  It was reported that she 
had joined the army after being "kicked out of the house" 
and that a suicide attempt at age 19 resulted in a regular 
hospital stay of 3 weeks.  

A counseling intake assessment dated in April 1996 from the 
Shasta County Mental Health Clinic showed that the veteran 
reported that she had a suicide attempt at age 19; that 
thereafter she joined the military looking for a better life; 
that she had a history of hospitalization for stress during 
military service; and that she sought mental health treatment 
during service.  She elaborated that the hospitalization in 
service was for 17 days and that she "lost the lining of her 
stomach."  In the assessment the provider opined that the 
veteran had struggled with depression for a number of years.  
Her military experience had clearly changed her views toward 
men and the experience was carrying over to her current life 
situation.  No specific diagnoses were provided, however 
among the stated goals of the therapy were the reduction of 
anger and depression.  Treatment notes from that same month 
show that the veteran had been taking medication for 
depression for 9 months at that time.  

A May 1996 medical report from Dr. R.S. indicates he treated 
the veteran from October 1994 until January 1996 and that his 
diagnosis was major recurrent depression, severe.


Analysis

With respect to a service connection claim, the law provides 
that entitlement to service connection may be granted for a 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A threshold inquiry for all entitlement to service connection 
claims is whether the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") requires three evidentiary elements to 
establish a well-grounded claim for service connection:  (1) 
a medical diagnosis of a current disability; (2) medical, or 
in some circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to an 
inservice injury or treatment.  See Espiritu v. Derwinski, 2 
Vet. App. 494, 494 (1992).

A well-grounded claim is a meritorious claim, one that can 
stand on its own, capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although the claim need 
not be conclusive, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Further, absent competent proof of 
current disability, there is no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App.  141, 143-44 (1992).  

In this veteran's case, the evidence is insufficient to 
establish a well-grounded claim as there is no competent 
medical evidence that the veteran's current mental disorder 
is related in any way to her period of service.  In reaching 
this conclusion, the Board is cognizant that the veteran's 
service medical records are unavailable in this case, and 
that as a result, it has a duty to ensure that the veteran's 
record is as complete as possible before the merits of the 
claim are resolved.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). 

When a veteran is denied benefits due in part to the 
Government's inability to obtain records that were once in 
its custody, the Court requires that the veteran be given an 
explanation of how records are maintained, why any search 
undertaken constitutes a reasonably exhaustive search, and 
why further efforts are not justified.  Id.  Further, when 
the veteran's service medical records are not of record, the 
Board has a heightened duty to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

There have been several attempts made to locate the veteran's 
service medical records to no avail.  In April 1996, in 
response to a request for service medical records, the 
National Personnel Records Center (NPRC) indicated that the 
requested records were not on file.  In August 1996 NPRC 
forwarded records of the veteran's enlistment examination.  
Responses to further requests in November 1996 and January 
1997 resulted in no additional records.  In March 1997, in 
response to a request for personnel records, the NPRC 
indicated that there was no record on file for the veteran.  
In April 1997 NPRC again indicated that the veteran's service 
clinical records were unavailable, and suggested that the RO 
resubmit its request in 120 days.  Similar negative responses 
were received in May and August 1997.  The record shows that 
the last request included instructions to search under the 
veteran's maiden name as well.  Thus, although the RO made 
numerous attempts to locate the veteran's service medical 
records, they were not produced.

Nonetheless, in spite of the absence of the veteran's service 
medical records, there is no medical evidence of a nexus 
between her current mental disorder and service.  Therefore, 
in this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  To 
this end the RO provided a release form for the veteran's 
signature along with the September 1999 Supplemental 
Statement of the Case and indicated that it was believed that 
the facility identified therein was the facility in which the 
veteran was hospitalized during service.  There is no 
indication in the record that the veteran returned the signed 
forms.  The appellant has not identified any additional 
evidence that has not been submitted or obtained, or which 
the RO has not attempted to obtain, which would support a 
well-grounded claim.  Thus, VA has satisfied its duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).



ORDER

Entitlement to service connection for psychiatric disorder, 
claimed as a mental disorder, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

